UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-06190) Exact name of registrant as specified in charter: Putnam International Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2011 Date of reporting period: July 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Equity Fund Semiannual report 12 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers likePutnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence inPutnam. About the fund Pursuing growth in international stock markets since 1991 As a shareholder of Putnam International Equity Fund, you are seeking to benefit from investment opportunities outside the United States. Although international investing involves additional risks, the fund lets you take advantage of the capital appreciation potential of a broad range of companies. In many cases, international companies are the top competitors in global industries. If you look at the products or services you use every day  from cars to cell phones to household products  you are likely to find many items made by international companies. While investing in different currencies and economic systems can add risk, it may help you manage against an important financial risk  the possibility of a slump in the U.S. economy and may give you a chance to keep building wealth even if U.S. stocks struggle. Thats because international economies can follow a different business cycle than that of the United States, with different monetary conditions. In many regions, economies may be growing faster than the U.S. economy. Also, when you invest internationally, you can benefit when foreign currencies strengthen against the U.S. dollar, although there is also a risk of exchange rate fluctuations. The fund seeks profitable holdings based on the portfolio managers analysis of attractively valued companies in international markets. In addition to selecting stocks, the manager routinely analyzes industry sectors and global market conditions by relying on Putnams deep research capabilities. Putnam has analysts in Boston, London, and Singapore for better access to company information. Using Putnams blend strategy, the manager has the flexibility to select a broad range of stocks believed to be priced below their true worth. The portfolios diversification may help keep the fund competitive given the risks of changing market conditions and political developments in international markets. The fund can invest in developed economies such as Europe, Japan, Canada, and Australia, as well as in the emerging markets of the world. Since 1991, the fund has helped investors benefit from diversification and economic growth generated outside the United States. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The use of derivatives involves special risks and may result in losses. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The market may not favor growth- or value-style investing. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the funds portfolio manager seeks stocks that are believed to be underpriced by the market. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Quality The manager evaluates high-quality companies with characteristics such as solid management teams and sound business models. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential and capitalrequirements. Cash flow The manager examines each companys financials, particularly the amount of cash a company generates relative to the earnings that it reports, and projects its ability to generate cash returns going forward. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1011 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager Joshua Byrne Josh, how did the fund perform for the sixmonths ending December 31, 2010? Putnam International Equity Funds classA shares delivered a return of 29.46% during the semiannual period. The fund outperformed both the MSCI EAFE Index and the average return of its Lipper peer group of International Large-Cap Core Funds. Most of this result can be attributed to stock selection, but the fund also benefited from positions in emerging markets. Currency also played a small positive role. We do not hedge emerging-market currencies because of the high costs involved, and the appreciation of these currencies relative to the U.S.dollar during the period added to the funds returns. We selectively hedged currency risk in developed markets, using forward currencycontracts. Developed market currencies also added to performance as the dollar weakened. One of the biggest stories in the period has been renewed confidence in the global economic recovery. How did this play a role in fund performance? We anticipated that the economic recovery would continue, and the fund was positioned for the sustained growth that we saw. Unlike some skeptics who believed that the European debt crisis would bring about a double-dip recession, we were more confident. The fund owned stocks of companies in both developed and developing markets that could benefit from growing economies of the world, particularly those tapping the opportunities in emerging markets. As we always seek to do, we kept the fund focused on stocks that were priced attractively relative to the earnings and cash flow they could generate. This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 12/31/10. See pages 4 and 1011 for additional fund performance information. Indexdescriptions can be found on page 14. 5 In what markets did you find some of the best results? The German stock market performed well. Germany represented the funds third-largest country weighting and an overweight position relative to the benchmark. Germanys government finances and economy are significantly stronger than those of its neighbors. During the period, German companies benefited from its export competitiveness, thanks to long-term efforts to bring wages and productivity to levels at which German workers can compete globally. As the global recovery gained traction in 2010, German companies were able to meet export demand. Portfolio holdings in Canada, another market overweight position relative to the benchmark, performed well over the past six months. Canadas banking system is strong, and demand increased for its natural resource exports. With regard to emerging markets, the fund did not have positions in some of the best performers, such as Indonesia or Thailand. We had a large overweight position in China, which had very modest returns during the funds semiannual period. Policymakers raised interest rates twice in the final three months of the period to prevent inflation, and this restrained the stock market. What stocks performed well for the fund in the period? One of the biggest contributors to the funds results was an overweight position in Porsche Automobil Holding SE , the German auto-maker. In previous reports, we described this stock as an underperformer, so we are glad to share the news that it has outperformed the index largely for reasons we anticipated. The market misunderstood the takeover battle between Porsche and Volkswagen. The battle became more complicated because of litigation involving U.S. hedge funds with stakes in the company. These issues have been clarified, and the market has bid up the price of Porsche. We think the stock is still priced below its worth and can continue to appreciate. Country allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 In Canada, Teck Resources contributed strong results. This mining company, which is not in the benchmark, advanced as it announced new reserves of coking coal, which is used in making steel and is in strong demand as emerging markets build infrastructure. The company also benefited from a short-term jump in coal prices due to flooding in the mining regions of Australia. In addition to coking coal, Teck also has an improving production profile in copper, which is another important industrial metal used around theworld. Another mining company, Xstrata , was among the top contributors to performance, and an overweight relative to the benchmark. Although this company has faced problems with flooding in Queensland, Australia, it has nevertheless benefited from rising coal prices. Kabel Deutschland Holding , Germanys leading cable TV operator, contributed significantly to performance, and was also an overweight position. This stock was attractively valued in part because relatively few German households pay for television services, compared with most developed markets. Germanys free TV programming offers a broader choice for viewers than in most European countries. Nevertheless, we see the company has had a good reception of its offerings by promoting triple-play services, bundling cable TV with broadband Internet and telephony. We believe the company still has good growth opportunities going forward. This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 12/31/10. Short-term holdings are excluded. Holdings will vary over time. 7 Which holdings had a negative impact onresults? In France, an overweight to Sanofi-Aventis underperformed the index. We consider this pharmaceutical company attractively valued versus the industry, and able to manage its patent expiration challenges. However, Sanofis price has underperformed because the company is trying to acquire Genzyme, a U.S. competitor. As Genzyme delays the negotiations to seek a higher price, the market assigns a lower valuation to Sanofi. However, we believe that even at the likely higher price, the acquisition would increase Sanofis earnings growth profile and its valuation. The funds position in China Mobile , which is not in the benchmark, also underperformed. Although it is the leading mobile phone company in the worlds largest market, China Mobile is facing strong competition. Currently, China Mobile does not offer the most advanced 3G data network. However, the company is well positioned for the next generation of services, 4G, which is likely to roll out in 2012 or 2013. We think China Mobile will be Chinas premier player in 4G, with the largest subscriber base. We believe the stock is undervalued relative to its growth potential. What is your outlook for international markets and for the fund? We are reasonably optimistic despite the major structural issues that still face the global economy. Many countries have high debt relative to their economic output, as well as high current account deficits. Deleveraging is likely to continue playing a role in the markets. We see a risk that a sovereign debt crisis involving a large economy like Spain or Italy could cause a market disruption. This is one reason why the funds positioning within Europe features an underweight to the financials sector and an overweight to Germany. In emerging markets, our concern is that policy-makers trying to fight inflationary pressures might undercut economic growth. This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 While we are watching these risks closely, we believe that the recovery could broaden. Consumer spending, for example, could increase if incomes rise. Consumer savings rates jumped in the wake of the 2008 recession, but we believe this rate is unlikely to increase significantly from here. We are also reassured by the attractive general level of stock valuations. Equities are priced competitively with bonds. Stocks in the portfolio sport attractive valuations, in our view, rather than optimistic assumptions. We believe this positioning can contribute to long-term capital appreciation while softening the impact of any marketvolatility. Josh, thanks for this update on the fund. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joshua Byrne is Head of International Equities at Putnam. He has an M.B.A. from the Wharton School of the University of Pennsylvania and a B.A. from the University of Virginia. He joined Putnam in 1992 and has been in the investment industry since 1987. After the close of the period, Simon Davis assumed responsibility as Portfolio Manager of this fund. Simon is Head of International Equities at Putnam. He previously managed this fund from 2003 to 2008. He joined Putnam in 2000 and has been in the investment industry since 1988. IN THE NEWS The World Bank expects developing nations to continue to lead global growth in 2011. In its Global Economic Prospects report, the World Bank projects that the global economy is moving to a slower, but solid growth trajectory for the coming year. Global GDP is estimated to slow to 3.3% in 2011, down from 3.9% in 2010. The bank also estimates a 6% growth rate for developing countries, compared with 2.4% for high-income countries. Still, the bank cites risks to developing-nation growth, including volatility in commodity prices and capital inflows, and European sovereign debtissues. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended December 31, 2010, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and classY shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (2/28/91) (6/1/94) (7/26/99) (12/1/94) (1/21/03) (7/12/96) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.97% 7.64% 7.13% 7.13% 7.16% 7.16% 7.42% 7.22% 7.70% 8.17% 10 years 18.05 11.25 9.42 9.42 9.54 9.54 12.25 8.32 15.13 21.09 Annual average 1.67 1.07 0.90 0.90 0.92 0.92 1.16 0.80 1.42 1.93 5 years 5.75 0.32 1.75 0.24 1.81 1.81 3.10 0.49 4.36 7.09 Annual average 1.12 0.06 0.35 0.05 0.36 0.36 0.61 0.10 0.86 1.38 3 years 23.93 28.31 25.70 27.87 25.64 25.64 25.07 27.69 24.53 23.36 Annual average 8.71 10.50 9.43 10.32 9.40 9.40 9.17 10.24 8.95 8.49 1 year 10.09 3.78 9.21 4.21 9.29 8.29 9.57 5.72 9.81 10.42 6 months 29.46 22.05 28.93 23.92 28.98 27.98 29.17 24.63 29.27 29.61 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B shares performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 12/31/10 Lipper International Large-Cap Core MSCI EAFE Index (ND) Funds category average* Annual average (life of fund) 5.19% 6.64% 10 years 41.08 32.42 Annual average 3.50 2.68 5 years 12.92 10.82 Annual average 2.46 2.01 3 years 19.60 21.26 Annual average 7.02 7.72 1 year 7.75 8.07 6 months 24.18 24.82 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/10, there were 395, 384, 320, 252, 150, and 13 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.409 $0.214 $0.261 $0.311 $0.372 $0.460 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 6/30/10 $15.80 $16.76 $14.96 $15.27 $15.38 $15.94 $15.57 $16.00 12/31/10 20.04 21.26 19.07 19.43 19.55 20.26 19.75 20.27 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 11 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/10* 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% Annualized expense ratio for the six-month period ended 12/31/10 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a new management contract effective 1/1/10. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from July 1, 2010, to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.87 $12.18 $12.18 $10.74 $9.30 $6.42 Ending value (after expenses) $1,294.60 $1,289.30 $1,289.80 $1,291.70 $1,292.70 $1,296.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2010, use the following calculation method. To find the value of your investment on July 1, 2010, call Putnam at1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.92 $10.71 $10.71 $9.45 $8.19 $5.65 Ending value (after expenses) $1,018.35 $1,014.57 $1,014.57 $1,015.83 $1,017.09 $1,019.61 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2010, Putnam employees had approximately $345,000,000 and the Trustees had approximately $67,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The funds portfolio 12/31/10 (Unaudited) COMMON STOCKS (98.7%)* Shares Value Australia (2.5%) CSL, Ltd. 292,022 $10,850,228 Qantas Airways, Ltd.  4,722,166 12,280,366 Telstra Corp., Ltd. 5,078,451 14,506,806 Belgium (1.0%) Anheuser-Busch InBev NV 251,347 14,384,594 Brazil (1.4%) Petroleo Brasileiro SA ADR (Preference) S 595,924 20,362,723 Canada (4.6%) Agrium, Inc. 156,560 14,389,995 National Bank of Canada S 193,831 13,341,336 Nexen, Inc. 880,634 20,169,217 Teck Resources, Ltd. Class B 336,800 20,904,944 China (7.6%) Changyou.com, Ltd. ADR  109,835 3,131,396 China Construction Bank Corp. 14,157,000 12,694,492 China Ming Yang Wind Power Group, Ltd. ADS  171,847 1,976,241 China Mobile, Ltd. 2,710,500 26,920,185 China National Materials Co., Ltd. 10,889,000 8,783,485 China Power New Energy Development Co., Ltd.  38,392,000 3,309,229 China WindPower Group, Ltd.  69,160,000 6,940,023 Dongfeng Motor Group Co., Ltd. 1,950,000 3,361,636 Industrial & Commercial Bank of China 18,659,000 13,898,831 PCD Stores, Ltd. 25,184,000 7,549,044 Ping An Insurance (Group) Co. of China, Ltd. 2,275,500 25,439,464 Xinjiang Goldwind Science & Technology Co., Ltd.  167,800 347,560 Denmark (0.9%) Pandora A/S  220,653 13,299,264 France (10.7%) Alstom SA 189,017 9,050,766 AXA SA 321,848 5,357,970 BNP Paribas SA 416,134 26,491,803 Christian Dior SA 197,592 28,244,064 Sanofi-Aventis 561,252 35,910,378 Societe Generale 240,970 12,959,408 Technip SA 157,493 14,551,891 Total SA 522,173 27,684,567 Germany (12.8%) Allianz SE 123,197 14,649,694 BASF SE 237,796 18,982,745 Biotest AG (Preference) 78,319 4,852,922 Deutsche Post AG 1,694,498 28,775,635 Henkel AG & Co. KGaA 261,125 16,248,314 17 COMMON STOCKS (98.7%)* cont. Shares Value Germany cont. Kabel Deutschland Holding AG  413,939 $19,303,261 Lanxess AG 139,682 11,038,449 Metro AG 267,655 19,283,376 MTU Aero Engines Holding AG 306,527 20,743,651 Porsche Automobil Holding SE (Preference) 479,896 38,283,401 Hong Kong (1.3%) Longtop Financial Technologies Ltd. ADR  S 185,161 6,699,125 Wharf (Holdings), Ltd. 1,705,000 13,117,072 Ireland (2.7%) Covidien PLC 265,809 12,136,839 Kerry Group PLC Class A 324,832 10,845,697 WPP PLC 1,448,822 17,838,834 Israel (0.9%) Teva Pharmaceutical Industries, Ltd. ADR 261,300 13,621,569 Italy (2.5%) Fiat SpA 982,246 20,265,920 Mediaset SpA 2,758,430 16,699,388 Japan (21.9%) Aisin Seiki Co., Ltd. 871,500 30,842,812 Astellas Pharma, Inc. 631,400 24,072,222 Fujitsu, Ltd. 2,876,000 20,016,507 Hitachi Construction Machinery Co., Ltd. 356,000 8,533,826 Hoya Corp. 201,800 4,902,065 Japan Tobacco, Inc. 9,716 35,965,238 Mitsubishi Electric Corp. 1,055,000 11,072,432 Mitsubishi Estate Co., Ltd. 562,000 10,425,868 Mitsui & Co., Ltd. 1,493,300 24,667,594 Mizuho Financial Group, Inc. 11,037,700 20,802,761 Nintendo Co., Ltd. 10,600 3,111,579 Nippon Telegraph & Telephone (NTT) Corp. 467,700 21,172,672 NTT DoCoMo, Inc. 9,761 17,049,887 ORIX Corp. 354,030 34,844,786 Sankyo Co., Ltd. 281,100 15,876,367 Sumitomo Mitsui Financial Group, Inc. 286,400 10,202,868 Suzuken Co., Ltd. 39,000 1,191,426 Tokyo Gas Co., Ltd. 3,514,000 15,583,149 Toyo Suisan Kaisha, Ltd. 786,000 17,495,713 Malaysia (0.1%) Petronas Chemicals Group Bhd  1,066,800 1,909,757 Netherlands (1.1%) ING Groep NV  1,642,294 15,986,832 Norway (0.7%) DnB NOR ASA 740,396 10,408,602 18 COMMON STOCKS (98.7%)* cont. Shares Value Russia (2.7%) Lukoil OAO ADR 130,470 $7,371,555 Mobile Telesystems ADR 363,700 7,590,419 Sberbank OJSC  6,454,109 21,989,149 Synergy Co.  68,111 3,405,550 South Korea (0.8%) Shinhan Financial Group Co., Ltd. 262,090 12,365,272 Spain (1.7%) Banco Santander Central Hispano SA 2,332,364 24,725,216 Switzerland (2.0%) Actelion NV  118,420 6,492,241 Syngenta AG 80,673 23,625,726 Taiwan (1.3%) Taiwan Semiconductor Manufacturing Co., Ltd. 2,950,000 7,180,322 Wistron Corp. 5,973,000 12,163,051 United Kingdom (15.5%) BAE Systems PLC 1,988,147 10,232,028 Barclays PLC 3,336,827 13,616,131 BG Group PLC 1,333,437 26,951,119 Britvic PLC 1,396,526 10,308,247 Cairn Energy PLC  3,012,451 19,731,885 Compass Group PLC 1,306,881 11,841,630 GlaxoSmithKline PLC 890,505 17,220,960 International Power PLC 946,308 6,458,165 Reckitt Benckiser Group PLC 425,053 23,366,922 Rio Tinto PLC 454,281 31,785,683 Telecity Group PLC  1,076,574 7,897,879 TUI Travel PLC 2,157,121 8,282,508 Tullow Oil PLC 446,931 8,789,312 Vedanta Resources PLC 221,399 8,690,768 Xstrata PLC 1,161,543 27,271,897 United States (2.0%) First Solar, Inc.  S 58,900 7,665,246 Tyco International, Ltd. 295,818 12,258,698 XL Group PLC 495,800 10,818,357 Total common stocks (cost $1,208,107,948) MORTGAGE-BACKED SECURITIES (0.1%)* i Principal amount Value Federal National Mortgage Association 7.5s, 2031 $650,383 $724,194 6s, 2032 54,046 58,910 5.5s, 2035 198,456 220,119 Total mortgage-backed securities (cost $1,003,223) 19 U.S. TREASURY OBLIGATIONS (%)* i Principal amount Value U.S. Treasury Inflation Protected Securities 2s, January 15, 2014 $262,753 $284,795 Total U.S. treasury obligations (cost $284,795) SHORT-TERM INVESTMENTS (2.1%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 22,962,988 $22,962,988 SSgA Prime Money Market Fund 0.13% i P 2,861,000 2,861,000 U.S. Treasury Bills for an effective yield of 0.29%, March 10, 2011 $221,000 220,951 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.21%, June 2, 2011 676,000 675,231 U.S. Treasury Bills for an effective yield of 0.24%, July 28, 2011 210,000 209,691 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.26%, October 20, 2011 4,180,000 4,173,187 Total short-term investments (cost $31,101,572) TOTAL INVESTMENTS Total investments (cost $1,240,497,538) Key to holdings abbreviations ADR American Depository Receipts ADS American Depository Shares OJSC Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from July 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $1,498,010,821.  Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reportingperiod. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $443,953 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. ADR and ADS after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. The fund had the following industry concentration greater than 10% at the close of the reporting period (as a percentage of net assets): Banking 12.9% 20 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $601,901,339) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/19/11 $14,199,223 $13,323,150 $876,073 British Pound Buy 1/19/11 7,232,935 7,211,228 21,707 Canadian Dollar Sell 1/19/11 31,533,699 30,795,959 (737,740) Euro Buy 1/19/11 2,474,589 2,417,606 56,983 Norwegian Krone Sell 1/19/11 2,646,650 2,533,512 (113,138) Swedish Krona Buy 1/19/11 3,342,273 3,243,235 99,038 Swiss Franc Buy 1/19/11 19,994,002 18,614,047 1,379,955 Barclays Bank PLC British Pound Buy 1/19/11 9,748,183 9,722,052 26,131 Canadian Dollar Sell 1/19/11 7,746,374 7,608,209 (138,165) Euro Sell 1/19/11 1,087,873 1,063,253 (24,620) Hong Kong Dollar Sell 1/19/11 22,846,077 22,881,260 35,183 Japanese Yen Sell 1/19/11 298,586 288,133 (10,453) Norwegian Krone Sell 1/19/11 1,250,264 1,197,880 (52,384) Singapore Dollar Buy 1/19/11 6,980,430 6,886,547 93,883 Swedish Krona Buy 1/19/11 882,087 856,990 25,097 Swiss Franc Buy 1/19/11 9,089,429 8,464,538 624,891 Citibank, N.A. Australian Dollar Buy 1/19/11 5,357,289 5,025,074 332,215 British Pound Buy 1/19/11 5,777,117 5,758,000 19,117 Danish Krone Buy 1/19/11 2,582,455 2,573,734 8,721 Euro Sell 1/19/11 722,307 705,831 (16,476) Hong Kong Dollar Sell 1/19/11 19,904,886 19,932,714 27,828 Norwegian Krone Sell 1/19/11 973,045 932,521 (40,524) Singapore Dollar Buy 1/19/11 10,742 10,588 154 Swedish Krona Buy 1/19/11 9,663,397 9,388,180 275,217 Swiss Franc Buy 1/19/11 7,373,568 6,866,161 507,407 Credit Suisse AG Australian Dollar Buy 1/19/11 8,932,153 8,377,380 554,773 British Pound Buy 1/19/11 6,282,194 6,263,359 18,835 Canadian Dollar Sell 1/19/11 14,858,982 14,503,955 (355,027) Euro Sell 1/19/11 13,240,197 12,939,371 (300,826) Japanese Yen Buy 1/19/11 784,649 756,641 28,008 Norwegian Krone Buy 1/19/11 1,433,418 1,372,075 61,343 Swedish Krona Buy 1/19/11 4,667,043 4,529,273 137,770 Swiss Franc Buy 1/19/11 14,421,442 13,425,828 995,614 Deutsche Bank AG Australian Dollar Buy 1/19/11 11,475,366 10,764,544 710,822 Euro Sell 1/19/11 970,876 949,020 (21,856) Swedish Krona Buy 1/19/11 2,771,459 2,689,903 81,556 Swiss Franc Buy 1/19/11 4,587,234 4,271,652 315,582 21 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $601,901,339) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 1/19/11 $14,350,032 $13,467,463 $882,569 British Pound Buy 1/19/11 2,948,126 2,937,898 10,228 Euro Sell 1/19/11 1,455,311 1,422,267 (33,044) Japanese Yen Buy 1/19/11 6,599,176 6,361,280 237,896 Norwegian Krone Buy 1/19/11 1,207,451 1,156,120 51,331 Swedish Krona Buy 1/19/11 6,062,596 5,889,079 173,517 HSBC Bank USA, National Association Australian Dollar Sell 1/19/11 2,281,341 2,141,099 (140,242) British Pound Buy 1/19/11 3,832,595 3,820,994 11,601 Euro Sell 1/19/11 4,932,198 4,818,364 (113,834) Hong Kong Dollar Sell 1/19/11 22,259,157 22,292,286 33,129 Norwegian Krone Sell 1/19/11 7,565,270 7,242,586 (322,684) Swiss Franc Buy 1/19/11 4,844,168 4,507,584 336,584 JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/19/11 8,552,781 8,015,292 537,489 British Pound Buy 1/19/11 5,846,041 5,760,039 86,002 Euro Sell 1/19/11 8,866,243 8,663,470 (202,773) Hong Kong Dollar Sell 1/19/11 19,690,147 19,720,215 30,068 Japanese Yen Sell 1/19/11 7,956,824 7,847,483 (109,341) Norwegian Krone Buy 1/19/11 9,083,559 8,708,126 375,433 Singapore Dollar Buy 1/19/11 19,075,524 18,825,807 249,717 Swedish Krona Buy 1/19/11 3,276,167 3,184,750 91,417 Swiss Franc Buy 1/19/11 9,038,771 8,416,355 622,416 Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/19/11 5,365,668 5,021,904 343,764 British Pound Buy 1/19/11 8,421,791 8,399,486 22,305 Euro Sell 1/19/11 11,023,135 10,780,761 (242,374) Israeli Shekel Buy 1/19/11 4,573,260 4,474,297 98,963 Japanese Yen Buy 1/19/11 8,868,376 8,555,382 312,994 Swedish Krona Buy 1/19/11 5,959,399 5,783,814 175,585 Swiss Franc Buy 1/19/11 10,812,252 10,065,204 747,048 State Street Bank and Trust Co. Australian Dollar Buy 1/19/11 3,259,453 3,057,105 202,348 Canadian Dollar Sell 1/19/11 12,137,639 11,847,517 (290,122) Euro Sell 1/19/11 11,099,618 10,847,510 (252,108) Israeli Shekel Buy 1/19/11 4,573,232 4,474,762 98,470 Norwegian Krone Sell 1/19/11 354,611 339,439 (15,172) Swedish Krona Buy 1/19/11 7,619,841 7,423,642 196,199 UBS AG Australian Dollar Buy 1/19/11 11,524,205 10,953,375 570,830 British Pound Buy 1/19/11 8,318,406 8,313,978 4,428 Euro Sell 1/19/11 5,438,962 5,370,178 (68,784) Israeli Shekel Sell 1/19/11 10,974,895 10,911,404 (63,491) Norwegian Krone Buy 1/19/11 349,242 334,336 14,906 22 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $601,901,339) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Swedish Krona Buy 1/19/11 $3,979,149 $3,862,648 $116,501 Swiss Franc Buy 1/19/11 12,752,811 12,010,107 742,704 Westpac Banking Corp. Australian Dollar Buy 1/19/11 11,774,838 11,044,889 729,949 British Pound Buy 1/19/11 6,413,804 6,389,907 23,897 Euro Sell 1/19/11 1,472,960 1,439,521 (33,439) Japanese Yen Sell 1/19/11 6,072,023 5,858,213 (213,810) Total Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $37,637,400 $ $ Belgium 14,384,594   Brazil 20,362,723   Canada 68,805,492   China 114,351,586   Denmark 13,299,264   France 160,250,847   Germany 192,161,448   Hong Kong 19,816,197   Ireland 40,821,370   Israel 13,621,569   Italy 36,965,308   Japan 327,829,772   Malaysia 1,909,757   Netherlands 15,986,832   Norway 10,408,602   Russia 40,356,673   South Korea 12,365,272   Spain 24,725,216   Switzerland 30,117,967   23 Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Taiwan $19,343,373 $ $ United Kingdom 232,445,134   United States 30,742,301   Total common stocks   Mortgage-backed securities  1,003,223  U.S. Treasury Obligations  284,795  Short-term investments 2,861,000 28,242,048  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $11,531,764 $ Totals by level $ $ The accompanying notes are an integral part of these financial statements. 24 Statement of assets and liabilities 12/31/10 (Unaudited) ASSETS Investment in securities, at value, including $22,545,211 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,217,534,550) $1,488,136,775 Affiliated issuers (identified cost $22,962,988) (Note 1) 22,962,988 Foreign currency (cost $2,839,607) (Note 1) 3,044,721 Dividends, interest and other receivables 3,134,991 Receivable for shares of the fund sold 392,208 Receivable for investments sold 20,311,466 Unrealized appreciation on forward currency contracts (Note 1) 15,444,191 Total assets LIABILITIES Payable to custodian 4,597,778 Payable for investments purchased 13,297,224 Payable for shares of the fund repurchased 3,433,355 Payable for compensation of Manager (Note 2) 888,153 Payable for investor servicing fees (Note 2) 327,219 Payable for custodian fees (Note 2) 94,184 Payable for Trustee compensation and expenses (Note 2) 573,249 Payable for administrative services (Note 2) 6,638 Payable for distribution fees (Note 2) 936,974 Unrealized depreciation on forward currency contracts (Note 1) 3,912,427 Collateral on securities loaned, at value (Note 1) 22,962,988 Collateral on certain derivative contracts, at value (Note 1) 4,149,018 Other accrued expenses 237,312 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,785,408,812 Distributions in excess of net investment income (Note 1) (49,903,483) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,519,898,554) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 282,404,046 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 25 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,239,386,757 divided by 61,855,128 shares) $20.04 Offering price per class A share (100/94.25 of $20.04)* $21.26 Net asset value and offering price per class B share ($66,402,059 divided by 3,481,350 shares)** $19.07 Net asset value and offering price per class C share ($86,651,530 divided by 4,460,103 shares)** $19.43 Net asset value and redemption price per class M share ($28,908,636 divided by 1,478,820 shares) $19.55 Offering price per class M share (100/96.50 of $19.55)* $20.26 Net asset value, offering price and redemption price per class R share ($4,537,211 divided by 229,721 shares) $19.75 Net asset value, offering price and redemption price per class Y share ($72,124,628 divided by 3,559,033 shares) $20.27 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 Statement of operations Six months ended 12/31/10 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $970,783) $10,991,052 Interest (including interest income of $5,141 from investments in affiliated issuers) (Note 6) 718,691 Securities lending (including interest income of $154,942 from investments in affiliated issuers) (Note 1) 198,480 Total investment income EXPENSES Compensation of Manager (Note 2) 5,247,945 Investor servicing fees (Note 2) 2,511,691 Custodian fees (Note 2) 110,820 Trustee compensation and expenses (Note 2) 74,562 Administrative services (Note 2) 24,400 Distribution fees  Class A (Note 2) 1,524,028 Distribution fees  Class B (Note 2) 355,720 Distribution fees  Class C (Note 2) 426,066 Distribution fees  Class M (Note 2) 105,822 Distribution fees  Class R (Note 2) 10,632 Other 300,181 Total expenses Expense reduction (Note 2) (126,797) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $188) (Notes 1 and 3) 75,855,050 Net realized gain on foreign currency transactions (Note 1) 30,857,298 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 7,540,429 Net unrealized appreciation of investments during the period 260,402,277 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/10* Year ended 6/30/10 Operations: Net investment income $1,343,153 $17,060,372 Net realized gain on investments and foreign currency transactions 106,712,348 100,224,164 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 267,942,706 (13,298,929) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (25,096,155) (31,836,980) Class B (741,474) (1,784,552) Class C (1,157,137) (1,663,682) Class M (456,031) (617,586) Class R (86,014) (84,381) Class Y (1,617,043) (3,571,082) From return of capital Class A  (905,390) Class B  (50,750) Class C  (47,312) Class M  (17,563) Class R  (2,400) Class Y  (101,556) Increase in capital from settlement payments 146,009 50,538 Redemption fees (Note 1) 9,194 35,528 Decrease from capital share transactions (Note 4) (199,552,754) (466,904,081) Total increase (decrease) in net assets NET ASSETS Beginning of period 1,350,564,019 1,754,079,661 End of period (including distributions in excess of net investment income of $49,903,483 and $22,092,782, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 28 This page left blank intentionally. 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A December 31, 2010 ** .02 4.63 (.41)     b,e 29.46 * .68* .13* 31.89* June 30, 2010 .19 .29 (.42)  (.01)   b,f 1.42 1.07 95.66 June 30, 2009 .38 (9.38)      .07 h,i 1.35 g 2.27 g 82.09 June 30, 2008 .48 (4.40) (1.06) (5.24)    1.19 g 1.63 g 73.98 June 30, 2007 .35 7.89 (.70) (1.46)    1.25 g 1.11 g 94.85 June 30, 2006 .45 j,k 5.51 (.53)     1.19 g,k 1.69 g,j,k 83.10 Class B December 31, 2010 ** (.04) 4.36 (.21)     b,e 28.93 * 1.06* (.24)* 31.89* June 30, 2010 .04 .28 (.26)  (.01)   b,f 2.17 .21 95.66 June 30, 2009 .24 (8.95)      .07 h,i 2.10 g 1.45 g 82.09 June 30, 2008 .18 (4.15) (.74) (5.24)    1.94 g .62 g 73.98 June 30, 2007 .09 7.60 (.44) (1.46)    2.00 g .29 g 94.85 June 30, 2006 .21 j,k 5.33 (.32)     1.94 g,k .81 g,j,k 83.10 Class C December 31, 2010 ** (.05) 4.47 (.26)     b,e 28.98 * 1.06* (.25)* 31.89* June 30, 2010 .05 .29 (.30)  (.01)   b,f 2.17 .31 95.66 June 30, 2009 .25 (9.15)      .07 h,i 2.10 g 1.56 g 82.09 June 30, 2008 .24 (4.30) (.79) (5.24)    1.94 g .82 g 73.98 June 30, 2007 .11 7.73 (.47) (1.46)    2.00 g .37 g 94.85 June 30, 2006 .23 j,k 5.42 (.33)     1.94 g,k .87 g,j,k 83.10 Class M December 31, 2010 ** (.02) 4.50 (.31)     b,e 29.17 * .94* (.13)* 31.89* June 30, 2010 .10 .28 (.34)  (.01)   b,f 1.92 .57 95.66 June 30, 2009 .29 (9.19)      .07 h,i 1.85 g 1.81 g 82.09 June 30, 2008 .31 (4.32) (.87) (5.24)    1.69 g 1.07 g 73.98 June 30, 2007 .19 7.76 (.54) (1.46)    1.75 g .61 g 94.85 June 30, 2006 .30 j,k 5.44 (.39)     1.69 g,k 1.14 g,j,k 83.10 Class R December 31, 2010 **  b 4.55 (.37)     b,e 29.27 * .81* (.01)* 31.89* June 30, 2010 .15 .29 (.38)  (.01)   b,f 1.67 .82 95.66 June 30, 2009 .35 (9.30)      .07 h,i 1.60 g 2.18 g 82.09 June 30, 2008 .42 (4.38) (.99) (5.24)    1.44 g 1.45 g 73.98 June 30, 2007 .33 7.77 (.66) (1.46)    1.50 g 1.05 g 94.85 June 30, 2006 .53 j,k 5.33 (.50)     1.44 g,k 1.95 g,j,k 83.10 Class Y December 31, 2010 ** .05 4.68 (.46)     b,e 29.61 * .56* .29* 31.89* June 30, 2010 .22 .31 (.46)  (.01)   b,f 1.17 1.21 95.66 June 30, 2009 .41 (9.46)      .07 h,i 1.10 g 2.25 g 82.09 June 30, 2008 .58 (4.46) (1.14) (5.24)    .94 g 1.94 g 73.98 June 30, 2007 .45 7.94 (.78) (1.46)    1.00 g 1.40 g 94.85 June 30, 2006 .53 j,k 5.54 (.59)     .94 g,k 1.95 g,j,k 83.10 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 31 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/services arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, which amounted to less than $0.01 per share outstanding as of December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. g Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets June 30, 2009 0.01% June 30, 2008 <0.01 June 30, 2007 <0.01 June 30, 2006 <0.01 h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to $0.04 per share outstanding as of June 23, 2009. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear, Stearns Securities Corp., which amounted to $0.03 per share outstanding as of May 21, 2009. j Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflects a special dividend received by the fund which amounted to the following amounts: Percentage of Per share average net assets Class A $0.14 0.54% Class B 0.13 0.51 Class C 0.14 0.52 Class M 0.14 0.53 Class R 0.18 0.66 Class Y 0.15 0.56 k Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.02 per share and 0.07% of average net assets for the period ended June 30, 2006. The accompanying notes are an integral part of these financial statements. 32 Notes to financial statements 12/31/10 (Unaudited) Note 1: Significant accounting policies Putnam International Equity Fund (the fund) is Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks capital appreciation by investing primarily in equity securities of midsize and large companies located outside the United States. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are not available to all investors, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are not available to all investors. Prior to November 1, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective November 1, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from July 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the 33 U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. 34 E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,467,233 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $255,828 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $22,545,211 and the fund received cash collateral of $22,962,988. H) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the 35 committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At June 30, 2010, the fund had a capital loss carryover of $1,589,889,912 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $20,221,268 June 30, 2011 594,598,295 June 30, 2017 975,070,349 June 30, 2018 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending June 30, 2011 $33,143,877 of losses recognized during the period November 1, 2009 to June 30, 2010. The aggregate identified cost on a tax basis is $1,261,596,867, resulting in gross unrealized appreciation and depreciation of $295,078,564 and $45,575,668, respectively, or net unrealized appreciation of $249,502,896. K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion, and 0.615% of any excess thereafter. In addition, beginning with the funds thirteenth complete calendar month of operation under the management contract (January 2011), the monthly management fee will consist of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment will be determined based on performance over the thirty-six month period then ended or, if the management contract has not yet been effective for thirty-six complete calendar months, the period from the date the management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment will be calculated by multiplying the performance adjustment rate and the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of 36 the MSCI EAFE Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/ 0.15%. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment will be determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged assub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $2,719 under the expense offset arrangements and by $124,078 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,051, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 37 The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,560 and $128 from the sale of class A and class M shares, respectively, and received $23,633 and $301 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $456,562,392 and $649,155,960, respectively. There were no purchases or proceeds from sales of U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/10 Year ended 6/30/10 Class A Shares Amount Shares Amount Shares sold 2,087,546 $38,964,470 6,578,125 $117,976,764 Shares issued in connection with reinvestment of distributions 1,161,667 22,931,117 1,672,287 30,669,670 3,249,213 61,895,587 8,250,412 148,646,434 Shares repurchased (10,210,030) (190,074,857) (26,072,897) (467,161,567) Net decrease Six months ended 12/31/10 Year ended 6/30/10 Class B Shares Amount Shares Amount Shares sold 73,688 $1,296,299 240,850 $4,154,301 Shares issued in connection with reinvestment of distributions 36,107 678,940 95,998 1,673,251 109,795 1,975,239 336,848 5,827,552 Shares repurchased (1,369,973) (24,169,147) (4,644,625) (78,931,544) Net decrease Six months ended 12/31/10 Year ended 6/30/10 Class C Shares Amount Shares Amount Shares sold 54,115 $985,202 182,156 $3,228,437 Shares issued in connection with reinvestment of distributions 48,536 929,458 75,901 1,350,281 102,651 1,914,660 258,057 4,578,718 Shares repurchased (637,693) (11,457,874) (1,420,360) (24,677,554) Net decrease 38 Six months ended 12/31/10 Year ended 6/30/10 Class M Shares Amount Shares Amount Shares sold 53,213 $965,952 149,825 $2,640,813 Shares issued in connection with reinvestment of distributions 19,367 373,014 34,014 608,843 72,580 1,338,966 183,839 3,249,656 Shares repurchased (243,975) (4,384,220) (468,784) (8,235,538) Net decrease Six months ended 12/31/10 Year ended 6/30/10 Class R Shares Amount Shares Amount Shares sold 24,204 $443,083 112,547 $1,961,032 Shares issued in connection with reinvestment of distributions 4,350 84,643 4,630 83,760 28,554 527,726 117,177 2,044,792 Shares repurchased (26,022) (482,844) (125,004) (2,289,133) Net increase (decrease) Six months ended 12/31/10 Year ended 6/30/10 Class Y Shares Amount Shares Amount Shares sold 247,450 $4,661,287 1,452,425 $25,461,553 Shares issued in connection with reinvestment of distributions 75,012 1,497,237 189,821 3,519,282 322,462 6,158,524 1,642,246 28,980,835 Shares repurchased (2,214,683) (42,794,514) (4,207,562) (78,936,732) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $15,444,191 Payables $3,912,427 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $30,633,756 $30,633,756 Total 39 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $7,271,300 $7,271,300 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $5,141 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $200,748,762 and $214,291,396, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 40 The Putnam family of funds The following is a list of Putnams open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Value Growth Opportunities Fund Convertible Securities Fund International Growth Fund Prior to September 30, 2010, the fund was known as Prior to January 1, 2010, the fund was known as Putnam Convertible Income-Growth Trust Putnam International New Opportunities Fund Equity Income Fund Multi-Cap Growth Fund George Putnam Balanced Fund Prior to September 1, 2010, the fund was known as Prior to September 30, 2010, the fund was known as Putnam New Opportunities Fund The George Putnam Fund of Boston Small Cap Growth Fund The Putnam Fund for Growth and Income Voyager Fund International Value Fund Prior to January 1, 2010, the fund was known as Blend Putnam International Growth and Income Fund Asia Pacific Equity Fund Multi-Cap Value Fund Capital Opportunities Fund Prior to September 1, 2010, the fund was known as Capital Spectrum Fund Putnam Mid Cap Value Fund Emerging Markets Equity Fund Small Cap Value Fund Equity Spectrum Fund Europe Equity Fund Income Global Equity Fund American Government Income Fund International Capital Opportunities Fund Diversified Income Trust International Equity Fund Floating Rate Income Fund Investors Fund Global Income Trust Multi-Cap Core Fund High Yield Advantage Fund Research Fund High Yield Trust Income Fund Money Market Fund* U.S. Government Income Trust * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 41 Tax-free income Asset allocation AMT-Free Municipal Fund Income Strategies Fund Tax Exempt Income Fund Putnam Asset Allocation Funds  three Tax Exempt Money Market Fund* investment portfolios that spread your Tax-Free High Yield Fund money across a variety of stocks, bonds, and money market investments. State tax-free income funds: Arizona, California, Massachusetts, Michigan, The three portfolios: Minnesota, New Jersey, New York, Ohio, Asset Allocation: Balanced Portfolio and Pennsylvania Asset Allocation: Conservative Portfolio Asset Allocation: Growth Portfolio Absolute Return Absolute Return 100 Fund Putnam RetirementReady® Absolute Return 300 Fund Putnam RetirementReady Funds  10 Absolute Return 500 Fund investment portfolios that offer diversifi- Absolute Return 700 Fund cation among stocks, bonds, and money market instruments and adjust to become Global Sector more conservative over time based on a Global Consumer Fund target date for withdrawing assets. Global Energy Fund Global Financials Fund The 10 funds: Global Health Care Fund Putnam RetirementReady 2055 Fund Global Industrials Fund Putnam RetirementReady 2050 Fund Global Natural Resources Fund Putnam RetirementReady 2045 Fund Global Sector Fund Putnam RetirementReady 2040 Fund Global Technology Fund Putnam RetirementReady 2035 Fund Global Telecommunications Fund Putnam RetirementReady 2030 Fund Global Utilities Fund Putnam RetirementReady 2025 Fund Putnam RetirementReady 2020 Fund Putnam RetirementReady 2015 Fund Putnam RetirementReady Maturity Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 42 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly  weekly, semimonthly, or monthly  and the amount you choose will be transferred automatically from your checking or savings account. Theres no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If youve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the funds current net asset value  with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. Its as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our Web site. Dollar cost averaging When youre investing for long-term goals, its time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a funds share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our Web site contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 43 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Charles B. Curtis Mark C. Trenchard Putnam Investment Robert J. Darretta Vice President and Management, LLC Paul L. Joskow BSA Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Francis J. McNamara, III George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds Chief Legal Officer Putnam Investments Limited W. Thomas Stephens 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Investment Sub-Advisor President Judith Cohen The PutnamAdvisory Vice President, Clerk and Company, LLC Jonathan S. Horwitz Assistant Treasurer One Post Office Square Executive Vice President, Boston, MA 02109 Principal Executive Officer, Michael Higgins Treasurer and Compliance Vice President, Senior Associate Marketing Services Liaison Treasurer and Assistant Clerk Putnam Retail Management One Post Office Square Steven D. Krichmar Nancy E. Florek Boston, MA 02109 Vice President and Vice President, Assistant Clerk, Principal Financial Officer Assistant Treasurer and Custodian Proxy Manager State Street Bank Janet C. Smith and Trust Company Vice President, Assistant Susan G. Malloy Treasurer and Principal Vice President and Legal Counsel Accounting Officer Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Trustees Vice President John A. Hill, Chairman Jameson A. Baxter, Robert R. Leveille Vice Chairman Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann 44 This report is for the information of shareholders of Putnam International Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam International Equity Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
